Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 5 TO

MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 5 TO MASTER REPURCHASE AGREEMENT (this “Amendment”), dated as of
October 15, 2007 (the “Effective Date”), by and between CBRE REALTY FINANCE
HOLDINGS IV, LLC and CBRE REALTY FINANCE TRS WAREHOUSE FUNDING III, LLC (each a
“Seller”, and collectively, the “Sellers”), and WACHOVIA BANK, NATIONAL
ASSOCIATION (the “Buyer”). Capitalized terms used but not otherwise defined
herein shall have the meanings given to them in the Existing Repurchase
Agreement (as defined below).

RECITALS

WHEREAS, the Sellers and the Buyer are parties to that certain Master Repurchase
Agreement, dated August 24, 2006, as amended by that certain Amendment No. 1 to
Master Repurchase Agreement, dated August 24, 2006, that certain Amendment No. 2
to Master Repurchase Agreement, dated December 15, 2006, that certain Amendment
No. 3 to the Master Repurchase Agreement, dated February 8, 2007 and that
certain Amendment No. 4 to the Master Repurchase Agreement, dated June 29, 2007
(collectively, the “Existing Repurchase Agreement”);

WHEREAS, beginning on October 15, 2007 and continuing without interruption
through the date of this Amendment, Sellers and Guarantors have been in breach
of certain financial covenants specified in the Existing Repurchase Agreement
and the Guarantee Agreement, as more particularly set forth in the Covenant
Waiver Letter from Buyer to Sellers dated November 9, 2007 and amended and
restated in its entirety on November 14, 2007 (the “Waiver Letter”);

WHEREAS, simultaneously with, and as a condition to the execution and delivery
of the Waiver Letter, and in consideration for the waiver and forbearance
expressly set forth therein, Buyer and the Sellers agreed to modify certain of
the terms and conditions set forth in the Existing Repurchase Agreement in the
manner set forth in this Amendment (the “Recent Modifications”);

WHEREAS, this Amendment is being executed by the Buyer and the Sellers to
memorialize the terms of the Recent Modifications; and

WHEREAS, Sellers and Guarantors are currently in breach of their obligations
under the Repurchase Documents, and Sellers and Guarantors have requested that
Buyer refrain from exercising any of its rights under the Repurchase Documents
arising as a result of such breaches.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Sellers and the Buyer hereby agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Amendments.

(a) Section 2.01 of the Existing Repurchase Agreement is hereby modified by
deleting the defined terms “Commitment Expiration Date”, “Commitment Period”,
“Consolidated Total Assets”, “Extension Fee”, “Final Purchase Date”, “Initial
Termination Date”, “Maximum Amount”, “Pricing Spread” and “Repurchase Date” in
their entirety and inserting the following defined terms in lieu thereof:

“Commitment Expiration Date”: November 9, 2007.

“Commitment Period”: The period beginning on the Effective Date and ending on
the Commitment Expiration Date.

Consolidated Total Assets”: At any time, an amount equal to the aggregate book
value of (a) all assets owned by any Person(s) (on a consolidated basis and as
adjusted to reflect the value of unrealized gains or losses based on the
mark-to-market of assets comprising CMBS securities, as determined by such
Person) and (b) the proportionate share of assets owned by non-consolidated
subsidiaries of Person(s), less (i) amounts owing to such Person(s) from any
Affiliates thereof, or from officers, employees, partners, members, directors,
shareholders or other Persons similarly affiliated with such Person(s) or their
respective Affiliates, (ii) intangible assets (other than Interest Rate
Protection Agreements specifically related to the Purchased Assets) and
(iii) prepaid taxes and/or expenses.

“Extension Fee”: A fee in an amount equal to the product of (x) 0.375% (37.5
basis points) times (y) the aggregate Purchase Price of all Mortgage Assets that
have not yet been repurchased by Seller at the time of such extension.

“Final Purchase Date”: November 9, 2007.

“Initial Termination Date: March 31, 2009.

“Maximum Amount”: an amount equal to (i) $86,000,000 through and until March 30,
2008, (ii) $50,000,000 from and after March 31, 2008 through and until June 29,
2008, (iii) $35,000,000 from and after June 30, 2008 through and until
September 29, 2008, (iv) $20,000,000 from and after September 30, 2008 through
and until December 30, 2008, (v) $10,000,000 from and after December 31, 2008
through and until March 30, 2009 and (vi) $0.00 from and after March 31, 2009.

“Pricing Spread”: Two hundred and twenty five (225) basis points at all times
prior to the Initial Termination Date, and two hundred and fifty (250) basis
points at all times thereafter.

“Repurchase Date”: The date on which Seller is to repurchase the Purchased
Assets from Buyer, which date shall not be later than the Facility Termination
Date and, unless otherwise specified in the related Confirmation (but subject to
the repurchase obligations associated with the periodic reductions contemplated
in respect of the Maximum Amount), shall be the Facility Termination Date;
provided, that the

 

- 2 -



--------------------------------------------------------------------------------

Repurchase Date for each Purchased Asset shall not be later than the date that
is 364 days after the Purchase Date therefor, as such date may be extended in
accordance with the provisions of Section 3.08 hereof.

(b) Section 2.01 of the Existing Repurchase Agreement is hereby modified by
deleting the defined term “Commitment Extension Period” in its entirety.

(c) Section 2.01 of the Existing Repurchase Agreement is hereby amended to
insert the following new definitions in their correct alphabetical order:

“Bridge Loans”: The loans evidenced by (i) the $7,500,000 Amended and Restated
Promissory Note dated May 8, 2007 from Prince George’s Station Office, LLC in
favor of CBRE Realty Finance Holdings, LLC, and (ii) the $2,306,000 Promissory
Note dated May 2, 2007 from Taylor Off Brickell Properties, LLC in favor of CBRE
Realty Finance Holdings, LLC.

“Drake Hotel Asset”: That certain D participation interest in the original
principal amount of $38,094,509.80 (“D Participation Interest”) in a mortgage
loan made by German American Capital Corporation (“GACC”) to 440 Park Avenue
Owner Associates, LLC, created and issued pursuant to that certain Amended and
Restated Participation Agreement as of October 30, 2006 by and among GACC as the
initial noteholder, GACC as the initial A-1 participant, iStar financial inc.,
as the initial A-2 participant, GACC as the initial B participant, GACC as the
initial C participant, GACC as the initial D participant, GACC as the initial
I/O-1 participant and GACC as the initial I/O-2 participant, as such D
Participation Interest was assigned to CBRE Realty Finance Holdings IV, LLC
(“CBRE”), pursuant to that certain Assignment and Assumption Agreement, dated as
of November 14, 2006, by GACC in favor of CBRE.

“Liquidity Event”: Any transaction whereby Seller, Guarantors or any other
Affiliate(s) of Seller or Guarantors (a) receives any capital infusions (whether
in the form of debt, equity or asset securitizations), (b) disposes of any of
their respective interests in any existing or subsequently arising joint
ventures and/or (c) sells or syndicates any assets other than Purchased Assets.

“Ordinary Income” Interest income generated by Purchased Assets which are not
then-currently being repurchased by Sellers.

“Quarterly Curtailment Breach”: If on any date the total amount due and owing to
Buyer from Sellers in connection with all then-currently outstanding
transactions exceeds an amount equal to the applicable Maximum Amount for such
date.

“Release Price”: Initially an amount equal to $3,568,482, as subsequently
reduced by an amount equal to fifty percent (50%) of the sum of (i) any amounts
applied in accordance with the payment application procedures set forth in the
fourth clause of Section 5.01 and (ii) the proceeds of any Liquidity Event paid
by Sellers to Buyer pursuant to Section 3.10.

 

- 3 -



--------------------------------------------------------------------------------

(d) Section 3.04(b) of the Existing Repurchase Agreement is hereby deleted in
its entirety and replaced with the following, new Section 3.04(b):

(b) Mandatory Repurchases. In the event that the Facility Termination Date is
extended in accordance with Section 3.05(a), in addition to any other amounts
due and payable at any time pursuant to this Agreement or any other Repurchase
Document, Seller shall make equal monthly payments, beginning on the Initial
Termination Date (or if such date is not a Business Day, on the next succeeding
Payment Date), in a total amount equal to the aggregate Repurchase Price
outstanding as of the Initial Termination Date, unless the aggregate Repurchase
Price is paid in full prior to such monthly payments being due.

(e) Section 3.05 of the Existing Repurchase Agreement is hereby deleted in its
entirety and replaced with the following, new Section 3.05:

Section 3.05 Extension of Facility Termination Date; Maximum Amount.

(a) Extension of Facility Termination Date. Upon written request of Seller
delivered to Buyer at least thirty (30) days, but in no event earlier than sixty
(60) days, prior to the Initial Termination Date, and (i) so long as no event
which has a Material Adverse Effect and no Margin Deficit, Default or Event of
Default, or any default under any other Repurchase Document, shall have occurred
and be continuing on the Initial Termination Date, (ii) so long as all
representations and warranties are true, correct, complete and accurate in all
material respects at the time of such extension except as waived by Buyer, and
(iii) upon payment by Seller to Buyer of an Extension Fee in immediately
available funds, Buyer may in its sole discretion agree to extend the Facility
Termination Date, for a period not to exceed one-hundred and eighty (180) days
(the “Facility Extension Period”), by giving written notice to Seller of such
extension and of the new Facility Termination Date determined by Buyer and the
dates and amounts of the payments required to be made under Section 3.04(b);
provided, that any failure by Buyer to deliver any such notice of extension to
Seller shall be deemed to be Buyer’s determination not to extend the Facility
Termination Date. During the Facility Extension Period, Seller shall amortize
the remaining aggregate Repurchase Price of all Purchased Assets in equal
monthly installment payments over the term of the Facility Extension Period, as
specified in Section 3.04(b).

(b) No Obligation to Extend Facility Termination Date or Increase Maximum
Amount. Notwithstanding any other provision of this Section 3.05 or otherwise
herein, neither Buyer nor any of its Affiliates shall be under any obligation to
extend the Facility Termination Date.

(f) The following new Section 3.07 is hereby added to the Existing Repurchase
Agreement:

Section 3.07 Annual Purchased Asset Management Fee. On an annual basis beginning
on January [    ], 2008, Sellers shall pay in immediately available funds a
purchased asset management fee to Buyer in an amount equal to four thousand
dollars ($4,000) for each Purchased Asset in existence on the date each such
annual payment is due.

 

- 4 -



--------------------------------------------------------------------------------

(g) The following new Section 3.08 is hereby added to the Existing Repurchase
Agreement:

Section 3.08 Repurchase Date Extension Conditions. Upon the satisfaction of each
of the extension conditions listed in clauses (i) through (iii) of this
Section 3.08 (collectively, the “Repurchase Date Extension Conditions”), Seller
may request to extend the Repurchase Date for any Purchased Asset by giving
prior written notice to Buyer of such request, which shall be approved or denied
by Buyer in its sole and absolute discretion. Any failure by Buyer to deliver to
Seller a written acknowledgement approving any such request within fifteen
(15) days of the date thereof shall be deemed to be Buyer’s decision to deny the
underlying request. Notwithstanding the foregoing, in no event shall the
Repurchase Date for any Purchased Asset be extended (i) beyond the Facility
Termination Date or (ii) for a period longer than 364 days from the date any
such request is first approved by Buyer. For purposes of this Section 3.08, the
Repurchase Date Extension Conditions shall be deemed to have been satisfied if:

(i) Seller shall have given Buyer written notice, not less than fifteen
(15) days prior but no more than thirty (30) days prior to the originally
scheduled Repurchase Date, of Seller’s desire to extend the Repurchase Date;

(ii) no Material Adverse Effect, Margin Deficit, or Default under this Agreement
or any related Interest Rate Protection Agreement shall have occurred and be
continuing as of the date notice is given under subclause (i) above; and

(iii) all representations and warranties applicable to the Purchased Asset in
question, as specified in Schedules 1(a) – 1(h) hereof, as appropriate, shall be
true, correct, complete and accurate in all material respects.

(h) The following new Section 3.09 is hereby added to the Existing Repurchase
Agreement:

Section 3.09 Mandatory Payments for Quarterly Curtailments. If at any time the
aggregate unpaid balance of the Repurchase Obligations and the Seller-Related
Obligations exceeds an amount equal to the then-current Maximum Amount, Sellers
shall immediately pay to Buyer an amount equal to the amount necessary to reduce
such aggregate unpaid balance to an amount equal to or less than the
then-current Maximum Amount. Each such payment shall be applied by Buyer to
reduce such aggregate unpaid balance in such order as Buyer shall determine in
its sole and absolute discretion.

(i) The following new Section 3.10 is hereby added to the Existing Repurchase
Agreement:

Section 3.10 Additional Purchased Assets. On January 4, 2008, Sellers
transferred the Drake Hotel Asset to Buyer for no additional consideration, to
be treated as Additional Purchased Assets. To the extent Sellers have not paid
the outstanding Release Price, on or before February 15, 2008, Sellers shall
transfer the Bridge Loans to Buyer for no additional consideration, also to be
treated as Additional Purchased Assets.

 

- 5 -



--------------------------------------------------------------------------------

On a continuous basis until such time as the then-current Release Price is
reduced to zero, Sellers shall immediately pay to Buyer an amount equal to one
hundred percent (100%) of the net proceeds received by Seller, any Guarantor or
any of their respective Affiliates in connection with any and all Liquidity
Events. All such amounts shall be treated as Income and allocated in accordance
with Section 5.01. Buyer shall not release its claims against the Drake Hotel
Asset and the Bridge Loans and transfer them back to Sellers unless and until
the Release Price has been reduced to zero and no Default or Event of Default
then-currently exists.

(j) Section 5.01 of the Existing Repurchase Agreement is hereby deleted in its
entirety and replaced with the following, new Section 5.01:

Section 5.01 Income Payments. Seller hereby agrees (i) to instruct each
applicable trustee, Servicer or other party acting as paying agent with respect
to the related Purchased Asset, to transfer all Income with respect thereto
directly to Buyer for deposit into the Collection Account within two
(2) Business Days after receipt thereof, (ii) to itself make, and to instruct
each counterparty to any Interest Rate Protection Agreement to deliver, any
payments from time to time due and payable under such Interest Rate Protection
Agreement directly to Buyer for deposit into the Collection Account and (iii) to
deposit, or cause each recipient of any and all Income and/or the net proceeds
described in Section 3.10 to immediately deposit the same into the Collection
Account. On each Payment Date, any amounts on deposit in the Collection Account
in respect of a Purchased Asset shall be applied as follows:

first, to the payment of all fees, expenses, and other obligations then due to
Buyer and/or its Affiliates pursuant to this Agreement, other than the Pricing
Differential and Repurchase Price on the Purchased Assets;

second, pro rata, to the payment of accrued and unpaid Pricing Differential on
such Purchased Asset and any amounts (other than breakage costs) then due and
payable to an Affiliated Hedge Counterparty under any Interest Rate Protection
Agreement related to such Purchased Asset;

third, pro rata, to the payment of the Repurchase Price for such Purchased Asset
then subject to a request to repurchase in accordance with the terms of
Section 3.04 and, solely with respect to any Interest Rate Protection Agreement
with an Affiliated Hedge Counterparty related to such Purchased Asset, to any
accrued and unpaid breakage costs under such Interest Rate Protection Agreement
related to such Purchased Asset;

fourth, until such time as the then-current Release Price is reduced to zero, an
amount equal to one-hundred percent (100%) of any remaining Income (other than
any remaining Ordinary Income, which shall be applied in accordance with the
sixth clause of this Section 5.01), shall be used by Buyer in order to reduce
any or all of the Repurchase Obligations and the Seller-Related Obligations in
such order as Buyer shall determine in its sole and absolute discretion;

 

- 6 -



--------------------------------------------------------------------------------

fifth, at all times after the then-current Release Price is reduced to zero, an
amount equal to the greater of either (i) fifty percent (50%) of the remaining
Income (other than any remaining Ordinary Income, which shall be applied in
accordance with the sixth clause of this Section 5.01), or (ii) one-hundred and
fifteen percent (115%) of the Repurchase Price of the underlying Purchased Asset
shall be used by Buyer in order to reduce any or all of the Repurchase
Obligations and the Seller-Related Obligations in such order as Buyer shall
determine in its sole and absolute discretion; and

sixth, to the Operating Account, for such purposes as Seller shall determine in
its sole discretion; provided, that if a Margin Deficit, Default or Event of
Default has occurred and is continuing, amounts on deposit in the Collection
Account shall not be transferred to the Operating Account but shall similarly be
used by Buyer in order to reduce any or all of the Repurchase Obligations and
the Seller-Related Obligations in such order as Buyer shall determine in its
sole and absolute discretion.

All investment income received with respect to the amount in the Collection
Account shall be held by Buyer for the account of Seller, subject to Buyer’s
liens on such amounts created under the Repurchase Documents, and shall be paid
to the Operating Account in the priority stated above, provided all amounts due
and payable to Buyer or its Affiliates under the terms of the Repurchase
Documents have been timely paid.

(k) Section 9.01(m) of the Existing Repurchase Agreement is hereby deleted in
its entirety and replaced with the following, new Section 9.01(m):

(m) Maintenance of Ratio of Consolidated Total Indebtedness to Consolidated
Total Assets. At no time shall the ratio of Consolidated Total Indebtedness of
Seller for the immediately preceding fiscal quarter to Consolidated Total Assets
of Seller for the immediately preceding fiscal quarter be greater than 0.85 to
1.00.

(l) The following new Section 10.01(t) is hereby added to the Existing
Repurchase Agreement:

(t) the occurrence of a Quarterly Curtailment Breach.

SECTION 2. Modification Fee. Sellers shall pay a modification fee to Buyer in an
aggregate amount equal to $700,000 in three (3) equal monthly installments of
$233,333.34 each, with the first such payment due on the Effective Date.

SECTION 3. Representations and Warranties. Each Seller hereby represents and
warrants to the Buyer, as of the date hereof and as of the Amendment Effective
Date, that (i) the Seller is in compliance with all of the terms and provisions
set forth in the Existing Repurchase Agreement and the other Repurchase
Documents on its part to be observed or performed, (ii) no Default or Event of
Default has occurred or is continuing, (iii) the Seller has no, and hereby
waives all, defenses, rights of setoff, claims, counterclaims or causes of
action of any kind or description against the Buyer arising under or in respect
of the Existing Repurchase

 

- 7 -



--------------------------------------------------------------------------------

Agreement or any other Repurchase Document and (iv) the Buyer is in full
compliance with its undertakings and obligations under the Existing Repurchase
Agreement and the other Repurchase Documents. Each Seller hereby confirms and
reaffirms the representations and warranties contained in the Existing
Repurchase Agreement and all of the other Repurchase Documents.

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Repurchase Agreement and each of the other Repurchase
Documents shall continue to be, and shall remain, in full force and effect in
accordance with their respective terms; provided, however, that upon the
Amendment Effective Date, each reference therein and herein to the “Repurchase
Documents” shall be deemed to include, in any event, this Amendment and each
reference to the “Repurchase Agreement” in any of the Repurchase Documents shall
be deemed to be a reference to the Existing Repurchase Agreement as amended
hereby.

SECTION 5. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 6. Expenses. The Sellers agree to pay and reimburse the Buyer for all of
the out-of-pocket costs and expenses incurred by the Buyer in connection with
the preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to the Buyer.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[SIGNATURES FOLLOW]

 

- 8 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLERS

CBRE REALTY FINANCE TRS

WAREHOUSE FUNDING III, LLC, a

Delaware limited liability company, as

Seller

By:   CBRE Realty Finance TRS, Inc., a Delaware corporation By:  

/s/ Michael Angerthal

Name:   Michael Angerthal Title:   CFO, Executive VP and Treasurer

CBRE REALTY FINANCE HOLDINGS IV,

LLC, a Delaware limited liability company,

as Seller

By:   CBRE Realty Finance Holdings, LLC, a Delaware limited liability company
By:  

/s/ Michael Angerthal

Name:   Michael Angerthal Title:   Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 5 TO MASTER REPURCHASE AGREEMENT



--------------------------------------------------------------------------------

BUYER

WACHOVIA BANK, NATIONAL

ASSOCIATION

By:  

/s/ H. Lee Goins III

Name:   H. Lee Goins III Title:   Vice President

 

SIGNATURE PAGE TO AMENDMENT NO. 5 TO MASTER REPURCHASE AGREEMENT



--------------------------------------------------------------------------------

Although consent of the Guarantors is not needed to effect the changes set forth
in this Amendment, as a convenience to the parties, the Guarantors hereby
acknowledge, accept and agree to the changes made to the Existing Repurchase
Agreement by this Amendment and affirm and confirm their obligations under the
Guarantee.

 

GUARANTORS

CBRE REALTY FINANCE, INC.,

a Maryland corporation

By:  

/s/ Michael Angerthal

Name:   Michael Angerthal Title:   CFO, Executive VP and Treasurer

CBRE REALTY FINANCE HOLDINGS, LLC,

a Delaware limited liability company

By:  

/s/ Michael Angerthal

Name:   Michael Angerthal Title:   Managing Director

 

SIGNATURE PAGE TO AMENDMENT NO. 5 TO MASTER REPURCHASE AGREEMENT